                                                         FILED
                                                 I le.   uLERICSOFFK
                                                                OFFICE
                                                 W^PlSTRlCT
                                                       RICT COURT
                                                            COURT iE.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN   DISTRICT OF NEW YORK                  * <ICT/8 2019 ★
                                      -X

ALEX SHAW III,
                                                 Not for Publication
            Plaintiff,


-against-                                       MEMORANDUM & ORDER
                                                 19-CV-4835 (KAM) (LB)
THE ESTATE OF MITCHELL L.
KAUFMAN, ESQUIRE, in the capacity
of New York State Supreme Court
Appointed Referee, and
HOWARD POLLACK, ESQUIRE, in the
capacity of New York State Supreme
Court Appointed Substitute Referee,

            Defendants.
                                      ■X

MATSUMOTO, United States District Judge:

            On August 22, 2019, Alex Shaw III {the ^^Plaintiff")

filed this pro se action against court-appointed referees,

Mitchell L.     Kaufman and Howard Pollack   (the ^'Defendants") .            (EOF

No. 1, Complaint ("Compl.") . )     Plaintiff has paid the filing fee

to commence this action.       The complaint is dismissed for the

reasons   set   forth below.


                                BACKGROUND


            Plaintiff's complaint arises from a foreclosure action

filed by Wells Fargo Bank against Plaintiff in the Supreme Court

of the State of New York, County of Queens, under Index No.

701531/2016.      The state court substituted Howard Pollack as the
referee appointed to sell the premises located at 107-47 109^"^

Street in Queens by auction, after Mitchell L. Kaufman, the

initial referee, passed away.    Plaintiff alleges that neither

defendant ''has the statutory right'' to sell the premises because

they lack "Official State approved Oath[s]" filed with the

Queens County Clerk's Office. (Compl. at 3-4.)    He seeks damages

and injunctive relief.

                          STANDARD OF REVIEW


           In reviewing the complaint, the court is mindful that

Plaintiff is proceeding pro se and that his pleadings should be

held "to less stringent standards than formal pleadings drafted

by lawyers."    Hughes v. Rows, 449 U.S. 5, 9 {1980); accord

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009).     A complaint, however, must plead

"enough facts to state a claim to relief that is plausible on

its face."   Bell Atl. Corp, v. Twombly, 550 U.S. 544, 570

(2007).   "A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged."     Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   Although all allegations contained in the complaint are

assumed to be true, this tenet is "inapplicable to legal

conclusions."    Id.
          Nonetheless, a district court may dismiss the action,

sua sponte, even if the plaintiff has paid the filing fee, if it

determines that the action is frivolous, see Fitzgerald v. First

East Seventh Street Tenants Corp., 221 F.3d 362, 363-64 (2d Cir.

2000); see also Greathouse v. JHS Sec. Inc., 784 F.3d 105, 119

(2d Cir. 2015), or that the district court lacks subject matter

jurisdiction.   Fed. R. Civ. P. 12(h)(3).   An action ^^is

frivolous when either: (1) the factual contentions are clearly

baseless, such as when allegations are the product of delusion

or fantasy; or (2) the claim is based on an indisputably

meritless legal theory," Livingston v. Adirondack Beverage Co.,

141 F.3d 434, 437 (2d Cir. 1998) (internal quotation marks and

citation omitted); or (3) ^''it is clear that the defendants are

immune from suit."   Montero v. Travis, 111 F.3d 757, 760 (2d

Cir. 1999) (quoting Neitzke v. Williams, 490 U.S. 319, 327);

Ashmore v. Prus, No. 13-CV-2796, 2013 WL 3149458, at *2

(E.D.N.Y. June 19, 2013).

                            DISCUSSION


          Plaintiff's claims against defendants are frivolous

and cannot proceed because court-appointed referees are entitled

to absolute immunity for their official acts.    Wilson v. Wilson-

Poison, 446 F. App'x 330, 331 (2d Cir. 2011); Topolski v.

Wrobleski, No. 5:13-CV-0872, 2014 WL 2215761, at *3 (N.D.N.Y.

May 29, 2014); Renner v. Stanton,r No. 13-CV-1676, 2013 WL
1898389, at *3 (E.D.N.Y. May 7, 2013); Odums v. New York City

Dep't of Bldgs., No. 09-CV-1145, 2009 WL 2905761, at *2

(E.D.N.Y. July 9, 2009); Green v. Kadilac Mortg. Bankers, Ltd,,

936 F.Supp. 108, 115 (S.D.N.Y. 1996) (finding that court-

appointed referee was ''absolutely immune from liability" because

"[n]onjudicial officials are encompassed in the absolute

immunity accorded to judges when their official duties have an

integral relationship with the judicial process") (internal
quotations omitted) (quoting Brown v. Costello, 905 F.Supp. 65,

75 (N.D.N.Y. 1995); Weiss v. Feigenbaum, 558 F.Supp. 265, 272

(E.D.N.Y. 1982)).

            Plaintiff sues defendants precisely for their official

act in presiding over the auction and sale of the premises
pursuant to a state court order.     {See generally, Compl.)
Further, Plaintiff's contention that defendants have no

authority because they allegedly lack an oath of office filed

with the county clerk fails.     Wilson, 446 F. App'x at 331 ("We
reject Wilson's contention that the referee was without
jurisdiction . . . on the theory that she allegedly failed to
file an oath of office.").     Therefore, Plaintiff's complaint is

dismissed as frivolous.

                             CONCLUSION


            Accordingly, the complaint is dismissed in its

entirety.    Although Plaintiff paid the filing fee to commence
this action, the court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of

an appeal.    See Coppedge v. United States, 369 U.S. 438, 444-45

(1962) (''We consider a defendant's good faith in this type of

case demonstrated when he seeks appellate review of any issue

not frivolous.").

             The Clerk of Court is directed to enter judgment and

close this case.     The Clerk of Court is further directed to

serve a copy of this Memorandum & Order and the judgment on

Plaintiff at Plaintiff's address of record,* and note service on

the docket.


SO ORDERED.


Dated:       October 25, 2019
             Brooklyn, New York


                                            /S/ USDJ KIYO A. MATSUMOTO
                                          Kiyo A. Matsumoto
                                          United States District Judge




* All parties, whether pro se or represented by counsel, are obligated to
inform the court of changes of address and other contact information.
